Citation Nr: 1220780	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  08-27 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for lumbar syndrome with disc degeneration, currently rated as 20 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T.S. Willie, Counsel





INTRODUCTION

The Veteran served on active duty from June 1994 to June 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the North Little Rock, Arkansas Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has appealed the denial of a rating higher than 20 percent disabling for lumbar syndrome with disc degeneration.  In relation to his claim, the Veteran was afforded a VA examination in December 2007.  Since that examination, the Veteran has expressed that his disability has worsened to include increased pain, discomfort and numbness in his legs with pain in his feet.  He stated his medication for his disability has also increased since his last VA examination.  

Pursuant to 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4)(i), VA will obtain an examination or an opinion if it is necessary to decide the claim.  Here, we find that another examination is needed so that an accurate picture of the Veteran's disability can be obtained.  In view of VA's duty to assist obligations, which include the duty to obtain a VA examination or opinion when necessary to decide a claim, and based upon guidance from the Court, remand for the purpose of obtaining a VA examination(s) is required. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA compensation and pension examination to determine the severity of his lumbar syndrome with disc degeneration.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  Range of motion testing (in degrees) must be conducted.  When citing range of motion, the examiner should clearly state at which degree pain begins.  The examination report should include findings consistent with criteria of DeLuca v. Brown, 8 Vet. App. 202 (1995).  Any limitations due to pain, weakness, fatigability, or incoordination including after repetitive movement must be noted in the examination report, if applicable.  Neurological testing should be completed.  The examiner should also address the frequency and duration of incapacitating episodes during a 12 month period of time.  A complete rationale should be provided for any opinion(s) expressed.

2.  After the development requested above has been completed, the RO should again review the record.  If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


